FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KARL D. CHROMY,                                  No. 09-36052

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00380-HA

  v.
                                                 MEMORANDUM *
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Karl D. Chromy appeals pro se from the district court’s judgment dismissing

his action seeking review of a final decision by the Commissioner of the Social

Security Administration denying his objection to the appointment of Integrity Plus,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
RPP, as his representative payee responsible for oversight of his disability benefits.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

decision on mootness. Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir. 1985).

We affirm.

      The district court properly dismissed this action because it was rendered

moot when Integrity Plus resigned its appointment as Chromy’s payee. See id. (“A

moot action is one where the issues are no longer live . . . .”).

      Chromy’s remaining contentions, including those concerning discovery and

service of the motion to dismiss, are unavailing.

      AFFIRMED.




                                            2                                  09-36052